DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 09/23/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 1 has been entered.
Claims 2-22 are pending in the instant application.
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “ the light-emitting tubes of the adjacent flash lamps are arranged such that the longitudinal axes are inclined with respect to each other so that the interval on the first electrode introducing part side becomes wider than the interval on the light emission surface side” including the remaining limitations.
	Claims 3-9 are allowable, at least, because of their dependencies on claim 2.

Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “a tip of the second electrode is arranged to protrude further inward than an inner wall of the cylindrical light emitting tube” including the remaining limitations.
	Claims 11-18 are allowable, at least, because of their dependencies on claim 10.
	Examiner Note: The reference of Hiramoto et al (US PG Pub. No. 2005/0168149, previously cited,  in figures 4-5) is the closest reference to claim 10 but fails to disclose that the second electrode protrudes past the inner wall of the tube.

Regarding Claim 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 19, and specifically comprising the limitation of “and the light-emitting tubes of the adjacent flash lamps are arranged such that the longitudinal axes are inclined with respect to each other so that the interval on the first 25electrode introducing part side becomes wider than the interval on the light emission 22Your Ref: New Case Our Ref- F-P20022UD(US) surface side” including the remaining limitations.  
Claims 20-22 are allowable, at least, because of their dependencies on claim 19.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  . Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879